Title: To Thomas Jefferson from David Rittenhouse, 27 November 1792
From: Rittenhouse, David
To: Jefferson, Thomas



Sir
Novr. 27th. 1792

The money granted by his Excellency the Presidents Warrant in July last being appropriated for paying for the House and Lot for the Mint and for purchasing Copper, except 900 Dollars, And Considerable Expences having since arisen for Additional Buildings, Furnaces Horse-Mill and Machines of various kinds I find it necessary to apply for another warrant for the Sum of Five Thousand Dollars, which will not be drawn from the Treasury faster than is absolutely necessary. The works are now nearly compleated and a particular account of the Expences shall be made out as soon as the several Bills can be got in and paid. I am, Sir, your very humble Servt.

Davd. Rittenhouse

